                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                    3:16-cv-576-FDW

WILLIE T. BOBBITT,                  )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )                                  ORDER
                                    )
FNU SCOTT, et al.,                  )
                                    )
            Defendants.             )
____________________________________)

       THIS MATTER is before the Court on its own motion.

       The pro se incarcerated Plaintiff filed this case pursuant to 42 U.S.C. § 1983 and the case

is now ready for trial. See (Doc. No. 68). Plaintiff has previously moved for the appointment of

counsel arguing, inter alia, that an attorney would better be able to present his case at trial. See

(Doc. Nos. 7, 16, 57),

       There is no absolute right to the appointment of counsel in civil actions such as this one.

Therefore, a plaintiff must present “exceptional circumstances” in order to require the Court to

seek the assistance of a private attorney for a plaintiff who is unable to afford counsel. Miller v.

Simmons, 814 F.2d 962, 966 (4th Cir. 1987).

       No extraordinary circumstances are present in Plaintiff’s case and the Court has denied

each of his motions seeking the appointment of counsel. See (Doc. Nos. 9, 17, 58). However, now

that the case is proceeding to trial, the Clerk of Court will be instructed to use reasonable efforts

to locate a volunteer attorney to assist with Plaintiff’s trial from the Court’s Prisoner Assistance

Program (“PAP”). There is no guarantee that the Court will be able to locate a lawyer who is

willing to represent Plaintiff. If a lawyer accepts the case, he or she will enter an appearance in the



                                                  1
case and will provide Plaintiff with assistance at trial. Plaintiff has no right to the advancement of

costs or expenses by a PAP attorney and the representation will be limited to providing legal

advice, counsel, and representation for the trial at issue, which will normally include participation

at the pretrial conference, jury selection, and trial. Representation will not extend to any appeal or

post-trial motions unless the lawyer specifically agrees to assume those duties. If the Court is

unable to locate a PAP lawyer, Plaintiff will be so informed by letter and the matter shall proceed

without a PAP lawyer.

        IT IS THEREFORE ORDERED that the Clerk of Court is instructed to use reasonable

efforts to locate a volunteer lawyer from the Court’s PAP volunteer attorney panel to represent

Plaintiff at trial.


                                            Signed: May 6, 2019




                                                  2
